Citation Nr: 0835249	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-38 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a genitourinary 
disability.

4.  Entitlement to service connection for Bell's palsy with 
headaches, previously characterized as a nervous condition 
with headaches.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for ethmoid sinusitis.

7.  Entitlement to service connection for allegric rhinitis.  

8.  Entitlement to service connection for lower back, leg and 
muscular pain, including as secondary to genitourinary 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board notes that the veteran's claims files have been 
reconstructed.


FINDINGS OF FACT

1.  No left hand disorder was present in service or within a 
year after discharge from service, and no current left hand 
disorder is etiologically related to service or service-
connected disability.

2.  No right ankle disorder was present in service or within 
a year after discharge from service, and no current right 
ankle disorder is etiologically related to service or 
service-connected disability.

3.  No genitourinary disorder was present in service or 
within a year after discharge from service and no current 
genitourinary disorder is etiologically related to service or 
service-connected disability.

4.  Neither Bell's palsy nor chronic headaches were present 
in service or within a year after discharge from service, and 
no current Bell's palsy or chronic headaches are 
etiologically related to service or service-connected 
disability.

5.  No sleep apnea was present in service and no current 
sleep apnea is etiologically related to service or service-
connected disability.

6.  No ethmoid sinusitis was present in service and no 
current ethmoid sinusitis is etiologically related to service 
or service-connected disability.

7.  No allegric rhinitis was present in service and no 
current allegric rhinitis is etiologically related to service 
or service-connected disability.  

8.  No chronic disorder characterized by lower back, leg and 
muscular pain was present in service and no such disorder is 
etiologically related to service or service-connected 
disability.


CONCLUSIONS OF LAW

1.  A left hand disability was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002);38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A right ankle disorder was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002);38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A genitourinary disability was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  Bell's palsy with headaches was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

5.  Sleep apnea was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

6.  Ethmoid sinusitis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

7.  Allegric rhinitis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

8.  Lower back, leg and muscular pain is not due to a disease 
or injury incurred in or aggravated by active duty and is not 
proximately due to or the result of  service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for multiple 
disabilities enumerated in the issues section of this 
decision.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA on multiple 
occasions, including, in August 2001, August 2002, March 
2003, January 2004, March 2004, May 2005, March 2006, 
February 2007 and July 2007.  The veteran was notified prior 
to its initial adjudication of the multiple claims.  Although 
the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claims 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate examinations.  In addition, treatment records, 
including pertinent VA and private medical records, have been 
obtained to the extent possible.  In November 2006, a finding 
of unavailability was made with regard to VA medical 
treatment records from Durham VA Medical Center dated from 
1975 to 1979.  Moreover, the Board notes that the claims 
files have been rebuilt, and that the veteran submitted 
copies of his service treatment records.  The Board is 
mindful that VA has a heightened obligation to assist the 
veteran in the development of his case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are presumed to have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
veteran submitted additional medical evidence and duplicate 
medical evidence directly to the Board in May 2008, along 
with a waiver of RO consideration.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate any of the claims.  The Board is unaware of any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis, 
calculi of the kidney, or organic disease of the nervous 
system to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The service medical records are negative for evidence of 
Bell's palsy, sleep apnea, allergic rhinitis and sinusitis 
disability.  They are also negative for evidence of 
disability of the left hand, right ankle and genitourinary 
system.  

On his entrance examination report in June 1972, it was noted 
that he reported lumbosacral pain prior to service.  He 
reported the doctor told him it was arthritis.  X-rays in 
June 1972 of the lumbosacral spine were within normal limits.  
The veteran was asymptomatic, and his spine was clinically 
normal.  He had one complaint of low back pain in April 1975.  
He was slightly tender but without spasm.  He was given 
medication for back strain.  He had an isolated incidence of 
headaches, chills, fever and congestion associated with viral 
syndrome.  Furthermore, the records do not show that the 
veteran was treated for or complained of leg or generalized 
muscular pain in service.  Although he reported in 1976 that 
he had a history of urinary tract infections, there is no 
indication of such in service.  The report of examination for 
discharge in July 1975 shows that no pertinent abnormality 
was found on clinical evaluation.  

A VA form 21-2545 dated in November 1976 shows the veteran's 
reports of VA treatment for sprained ankle in April 1976, 
kidney infection in April and July 1976, nasal congestion, 
head aches and back pains.  The examination report reflects a 
normal genitourinary system.  It notes that the veteran 
claimed back pain in April 1976 and was told at the Durham VA 
that he had "pus on the kidneys" and was placed on 
sulfonamides.  He reported being seen on 4 or 5 occasions, 
and that he was told in July 1976 that the kidney infection 
had improved.  The head, face, neck, nose, sinuses and 
neurological systems were normal.  The diagnosis in pertinent 
part was urinary tract infection by history.  

Although the post-service medical evidence of record shows 
that the veteran currently has probable early arthritis of 
the right ankle, left hand and finger pain, sleep apnea, and 
prostatitis, and that he has had allergic rhinitis, ethmoid 
sinusitis, Bell's palsy with headaches, and calculi of the 
kidney, there is no post- service medical evidence of any of 
these disorders until many years after the veteran's 
discharge from service.  In addition, there is no competent 
evidence of a nexus between any of the current disorders and 
the veteran's military service.  Indeed, the veteran does not 
contend that his claimed low back and leg disorder and muscle 
pain are related directly to service.  Rather, he has 
consistently maintained that they resulted from his service-
connected genitourinary problems.  In this regard, the Board 
notes that there is no such service-connected disorder.  

Moreover, as to the low back claim on a direct basis, the 
Board notes that service medical records do not show that he 
was found to have a chronic low back disorder.  The most 
recent private treatment records dated in 2008 show 
interlaminar injections at L4-5 for left leg neuropathic 
pain.  The Board notes that the private records also allude 
to complaints of facet pain in the back dating from an 
intercurrent knee injury many years following service.  There 
is no medical evidence of a nexus between the current low 
back disability and the veteran's active service.    

The Board notes with respect to the claimed Bell's palsy with 
residual headaches that there is in fact no diagnosis of a 
current disability related to Bell's palsy.  This condition 
was diagnosed in September 1994 according to records from 
Durham Internal Medicine.  An April 2002 report from a 
private otolaryngologist reflects that the disorder had 
resolved and the veteran had completely recovered.  There are 
no subsequent medical records showing Bell's palsy with 
residual headaches.  Although he presented to the same ENT 
clinic in May 2003 with complaints of "weird" headaches, 
his head and neck examination was normal at that time.  It is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  
Additionally, left hand and finger pain is not a disability 
in itself, but is a symptom or clinical finding.  Hand joint 
stiffness was noted in 1993 in urology notes, and the 
treating doctor discontinued some of the veteran's prostate-
related medication.  Symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board therefore believes that in the absence of an 
identified disability manifested by Bell's Palsy with 
headaches and left hand pain, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With respect to the claims for service connection for sleep 
apnea, sinusitis and allergic rhinitis, the Board notes that 
these were first diagnosed many years following service, in 
1993 and 1994, and there is no competent evidence relating 
any of these post service conditions to service.  

As to the claim for recurrent kidney, prostate and urinary 
tract infections with residual loss of use of a creative 
organ, the Board notes that the veteran has no diagnosis of 
prostate cancer.  Kidney calculi appeared many years 
following service, and have not been linked to service by any 
health care provider.  A VA form 21-2545 dated in November 
1976 shows the veteran's reports of VA treatment for kidney 
infection in 1976.  There is no report of calculi or any 
other indication of calculi within a year of separation from 
service.  Moreover, there is no competent medical evidence 
relating any genitourinary disorder to service.  

While the veteran might sincerely believe that the claimed 
disabilities are related to service or service-connected 
disability, as a lay person, he is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, his buddy 
statements have been considered and although his remembrance 
of the veteran wearing a brace on his ankle in Germany has 
been considered, this does constitute a competent opinion on 
medical diagnosis or causation.  The veteran has submitted 
medical literature in support of his claims, which has been 
reviewed.  These articles do not even purport to address the 
specific facts of the individual case under consideration.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding 
that treatise evidence cannot simply provide speculative 
generic statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion").  

In sum, the Board must conclude that the preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for a left hand disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a genitourinary 
disability is denied.

Entitlement to service connection for Bell's palsy with 
headaches, previously characterized as a nervous condition 
with headaches, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for ethmoid sinusitis is 
denied.

Entitlement to service connection for allegric rhinitis is 
denied.  

Entitlement to service connection for lower back, leg and 
muscular pain, including as secondary to genitourinary 
disability, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


